DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter because Chen and Gopinath do not teach the icons comprise 1) a first icon for selecting, for re-programming, a setting of a control for a selected function, 2) a second icon for re-programming the setting of a control for a selected function, and 3) a third icon for saving a re-programmed setting of a control for a selected function, the method further comprising, touching the first icon to cause a setting of a control for a selected function to be selected for re-programming, after that setting has been selected by touching the first icon, touching the second icon to cause that setting to be re-programmed, and after that setting has been re-programmed, touching the third icon to cause the re-programmed setting to be saved.
Claims 4-5 contain allowable subject matter based on their dependence on claim 3.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,083,822 B2 in view of Pub. No.: US 2013/0066518 A1 to Chen. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,082,822 patent in view of Chen teach similar limitations on in an automotive vehicle a method for enabling stored settings of controls for function of a radio head unit to be re-programmed.
For example:
Regarding claim 1 the 11,083,822 patent teaches in an automotive vehicle which has a radio head unit having 1) a radio receiver for receiving wireless signals that carry audio content, 2) circuitry for extracting audio content from the wireless signals and for delivering extracted audio content to an audio system for transmission as audio into an occupant space of an automotive vehicle, and 3) controls having stored settings for functions of the radio head unit (see the 11,083,822 patent, claim 1, col. 6, lines 42-48), a method comprising: in a cellular telephone which has a touch-screen, opening a re-programming app for enabling stored settings of controls for functions of the radio head unit to be re-programmed, enabling the cellular telephone to re-program settings of controls for functions of the radio head unit and to save re-programmed settings of controls for functions of the radio head unit (see the 11,083,822 patent, claim 1, col. 6, lines 49-60).
The claims of the 11,083,822 patent do not specifically teach enabling stored settings of controls for functions of the radio head unit to be re-programmed using icons presented on the touch-screen, which when touched, enable the cellular telephone to re-program settings of controls for functions of the radio head unit; the method further comprising touching icons to cause a setting of a control for a selected function to be re-programmed and the re-programmed setting to be saved.
Chen teaches enabling stored settings of controls for functions of the radio head unit to be re-programmed using icons (e.g. 205, 209, Fig. 2) presented on the touch-screen, which when touched, enable the cellular telephone to re-program settings of controls for functions of the radio head unit and to save re-programmed settings of controls for functions of the radio head unit (see paragraphs [0036] - [0038] & [0044] - [0048] and Fig. 2 & Fig. 3, An application for controlling settings of a vehicle can be activated on smartphone and an interface on the smartphone can be shown to a user (303, Fig. 3) for interaction.  Input commands may be used to directly control a vehicle system (see paragraphs [0041] – [0042]) and vehicle settings can be saved to the smartphone device.  This reads on opening a reprogramming app for enabling stored settings of controls for functions of the radio head unit to be re-programmed using icons presented on the touch-screen, which when touched, enable the cellular telephone to re-program settings of controls for functions of the radio head unit and to save re-programmed settings of controls for functions of the radio head unit); the method further comprising touching icons (e.g. 205, 209, Fig. 2) to cause a setting of a control for a selected function to be re-programmed and the re-programmed setting to be saved (see paragraphs [0036] - [0038] & [0044] - [0048] and Fig. 2 & Fig. 3, An application for controlling settings of a vehicle can be activated on smartphone and an interface on the smartphone can be shown to a user (303, Fig. 3) for interaction.  Input commands may be used to directly control a vehicle system (see paragraphs [0041] – [0042]) and vehicle settings can be saved to the smartphone device.  This reads on the method further comprising touching icons to cause a setting of a control for a selected function to be re-programmed and the re-programmed setting to be saved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,082,822 patent adapt to include enabling stored settings of controls for functions of the radio head unit to be re-programmed using icons presented on the touch-screen, which when touched, enable the cellular telephone to re-program settings of controls for functions of the radio head unit; the method further comprising touching icons to cause a setting of a control for a selected function to be re-programmed and the re-programmed setting to be saved because it would further improve vehicle process emulation and configuration on a mobile platform (see Chen, paragraph [0001]).
Claim 2 is rejected for double patenting as well by claim 2 of the 11,082,822 patent in view of Chen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
IV.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0066518 A1) in view of Gopinath (US 2016/0165031 A1).
Regarding claim 1 Chen teaches in an automotive vehicle which has a radio head unit having 3) controls having stored (storage) settings for functions of the radio head unit (see paragraphs [0021] – [0024]; and Fig. 1, the vehicle-based computing system containing visual interface to allow the user to interact with processor for onboard processing of commands and routines related to the system reads on in an automotive vehicle which has a radio head unit having 3) controls having stored settings for functions of the radio head unit), a method comprising: in a cellular telephone (200, Fig. 2) which a has a touch screen (see paragraphs [0036] & [0038] and Fig. 2, smartphone 200 runs an infotainment process allowing for vehicle systems, such as HVAC, to be controlled on the smartphone by user selection of displayed options (see paragraph [0041] and Fig. 2).  This reads on in a cellular telephone which a has a touch screen), opening a reprogramming app (301, Fig. 3) for enabling stored settings of controls for functions of the radio head unit to be re-programmed using icons (e.g. 205, 209, Fig. 2) presented on the touch-screen, which when touched, enable the cellular telephone to re-program settings of controls for functions of the radio head unit and to save re-programmed settings of controls for functions of the radio head unit (see paragraphs [0036] - [0038] & [0044] - [0048] and Fig. 2 & Fig. 3, An application for controlling settings of a vehicle can be activated on smartphone and an interface on the smartphone can be shown to a user (303, Fig. 3) for interaction.  Input commands may be used to directly control a vehicle system (see paragraphs [0041] – [0042]) and vehicle settings can be saved to the smartphone device.  This reads on opening a reprogramming app for enabling stored settings of controls for functions of the radio head unit to be re-programmed using icons presented on the touch-screen, which when touched, enable the cellular telephone to re-program settings of controls for functions of the radio head unit and to save re-programmed settings of controls for functions of the radio head unit); the method further comprising touching icons (e.g. 205, 209, Fig. 2) to cause a setting of a control for a selected function to be re-programmed and the re-programmed setting to be saved (see paragraphs [0036] - [0038] & [0044] - [0048] and Fig. 2 & Fig. 3, An application for controlling settings of a vehicle can be activated on smartphone and an interface on the smartphone can be shown to a user (303, Fig. 3) for interaction.  Input commands may be used to directly control a vehicle system (see paragraphs [0041] – [0042]) and vehicle settings can be saved to the smartphone device.  This reads on the method further comprising touching icons to cause a setting of a control for a selected function to be re-programmed and the re-programmed setting to be saved).
Chen does not specifically teach the radio head unit having 1) a radio receiver for receiving wireless signals that carry audio content, 2) circuitry for extracting audio content from the wireless signals and for delivering extracted audio content to an audio system for transmission as audio into an occupant space of an automotive vehicle.
Gopinath teaches in an automotive vehicle which has a radio head unit (see paragraphs [0018] - [0019], interior cabin of a vehicle with “in-vehicle" computing system (e.g., infotainment system) reads on in an automotive vehicle which has a radio head unit) having 1) a radio receiver for receiving wireless signals that carry audio content, 2) circuitry for extracting audio content from the wireless signals and for delivering extracted audio content to an audio system for transmission as audio into an occupant space of an automotive vehicle (see paragraphs [0045] & [0049] & and Fig. 3, the in-vehicle computing system further receiving broadcast signals such of radio, including an antenna providing AM/FM radio signals and on acoustic reproduction system for providing audio and this reads on having 1) a radio receiver for receiving wireless signals that carry audio content, 2) circuitry for extracting audio content from the wireless signals and for delivering extracted audio content to an audio system for transmission of audio into an occupant space of a motor vehicle), and 3) controls having settings for functions of the radio head unit (see paragraphs [0047] & [0059] and Fig. 6A, controls for adjusting settings of vehicle controls including adjustment of audio output characteristics configured at the in-vehicle computing system reads on and 3) controls having settings for functions of the radio head unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the radio head unit of Chen adapt to include having 1) a radio receiver for receiving wireless signals that carry audio content, 2) circuitry for extracting audio content from the wireless signals and for delivering extracted audio content to an audio system for transmission as audio into an occupant space of an automotive vehicle because such functions are very well-known to be implemented in vehicle based computing systems such as taught in Chen (see Chen, paragraph [0021]) and it would allow for the radio functions as described in Chen to be implemented (see Chen, paragraph [0050] and Gopinath, paragraphs [0045] & [0049]).
Regarding claim 2 Chen teaches pairing the cellular telephone with the radio head unit to enable wireless communication (see paragraph [0048] and Fig. 3, When the phone is proximate to and/or in permissible communication with the vehicle, input commands may be used to directly control a vehicle system.  This reads on pairing the cellular telephone with the radio head unit to enable wireless communication), when the radio head unit detects that the saved re-programmed setting differs from the current corresponding setting in the radio head unit, causing the radio head unit to replace the current corresponding setting in the radio head unit by the saved re-programmed setting (see paragraphs [0049] – [0051], When there is correspondence between a vehicle computing interface and the smartphone device, the preset settings from the smartphone device can be uploaded to the vehicle.  For example, radio stations pre-selected on the smartphone interface can be imported to the vehicle system.  The upload of settings from the smartphone device to the vehicle system can be based on user selection or can be automatically set to upload.  This reads on when the radio head unit detects that the saved re-programmed setting differs from the current corresponding setting in the radio head unit, causing the radio head unit to replace the current corresponding setting in the radio head unit by the saved re-programmed setting).

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langlois et al. Pub. No.: US 2014/0277843 A1 discloses stateful integration of a vehicle information system user interface with mobile device operations including tracking and logging the state of applications executing on the mobile device that are executed in connection with and integrated with the in-vehicle information system (see paragraph [0049] and Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
September 22, 2022